Citation Nr: 0120882	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether an overpayment was created as a result of failure 
to report the veteran's change in marital and dependent 
status.

2.  Entitlement to a waiver of overpayment of compensation 
benefits in the calculated amount of $2,736.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Albuquerque, New Mexico, Regional Office (RO).  
It was remanded by the Board in March 1998 for additional 
development, and the file has been returned to the Board, for 
appellate review.

A November 1999 rating action confirmed evaluations of 20 
percent for right shoulder disability and 10 percent for left 
knee disability.  The veteran filed a notice of disagreement 
the following month and in January 2000, a statement of the 
case was issued.  The veteran has not filed a substantive 
appeal and these matters will not be addressed by the Board 
at this time.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  An overpayment of disability compensation benefits in the 
calculated amount of $2,736 was created because of the 
failure of the veteran to timely report his changes in 
marital status in February 1988 and April 1991.

3.  VA is not at fault for the creation of the overpayment of 
disability compensation benefits in the calculated amount of 
$2,736.

4. Repayment of the calculated debt would not cause undue 
hardship; there was significant unjust enrichment to the 
veteran in his receipt of the disability compensation 
benefits; to require repayment of the debt would not 
defeat the purpose of the benefits; and detrimental 
reliance upon the additional benefits has not been shown.


CONCLUSION OF LAW

An overpayment in the calculated amount of $2,736 was 
properly created, its creation was not due to fraud, 
misrepresentation or bad faith by the veteran, and recovery 
of that overpayment would not be against equity and good 
conscience.  
38 U.S.C.A. §§ 5112, 5302 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 1.963, 1.965, 3.500 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  In this 
case, the record shows that the veteran was notified, by 
means of the discussions in a May 1996 decision of the 
Committee of Waivers and Compromises, a June 1996 Hearing 
Officer's Decision, an October 1996 Statement of the Case, 
and a January 2001 Supplemental Statement of the Case, of the 
information and evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A 
§ 5103A (West Supp. 2001).  In this case, the record shows 
that the RO has assisted the veteran in securing and making 
part of the record all evidence that is pertinent to his 
claims, to include the veteran's vocational rehabilitation 
file, which the veteran has alleged should contain copies of 
letters that he allegedly submitted between 1988 and 1993.  
The RO also requested and obtained additional VA medical 
records which have been associated with the claims folder.  
The veteran has not referenced any additional unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his appealed claims.

It is clear, then, that in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Insofar 
as VA has fully complied with its statutory duties to inform 
and assist the veteran in this case, further development and 
further expending of VA's resources is not warranted.

Factual background

A review of the record reveals that the veteran has been in 
receipt of disability compensation benefits since his 
discharge from active military service in November 1979.

In December 1980, the veteran informed VA that he had 
divorced his first wife, CI, in December 1977, and that he 
had just married his second wife, GRD, in November 1980.  A 
photocopy of the marriage certificate confirming the 
veteran's marriage to GRD accompanied this communication from 
the veteran.  Several days after the RO's receipt of this new 
information, still in the month of December, the RO informed 
the veteran, in a VA Form 21-8332a-2, that his disability 
compensation award had been amended (increased) to reflect 
"additional benefits for your spouse."  The veteran was 
also advised in this letter that "[a]ny change in the number 
or status of your dependents must be reported promptly to the 
VA."

Photocopies of official records that were submitted by the 
veteran in February 1996 show that he divorced GRD in 
February 1988, that he then married his third wife,  GBL, in 
November 1989, divorced her in April 1991, and thereafter 
married his fourth wife, NLG, in February 1993.  There is no 
evidence of a divorce from NLG in the record.

In a July 1991 letter, the RO asked the veteran to provide 
the Social Security number of his spouse, for whom the 
veteran was receiving benefits.  The veteran responded, by 
filling out, and signing, a VA Form 21-0595d, Social Security 
Number Solicitation form, which the RO received in July 1991, 
indicating, inaccurately, that he was "married" to GRD.  
The veteran also stated, correctly, that he was divorced from 
GBL.  He further informed VA that he had had no children from 
either marriage.

It appears that, even prior to July 1991, VA had inaccurate 
information about the veteran's actual marital status, as it 
is noted that, in VA Forms 28-1923, Notice of Authorization 
of Subsistence Allowance, that were sent to the veteran in 
June 1988 and September 1989 (at which times the veteran was 
not married, according to the official records submitted by 
the veteran in February 1996), the veteran was notified of 
the approval of vocational rehabilitation subsistence monthly 
allowances in the amount of $327 "based on your training 
time and the number of your dependents."  The veteran's 
"spouse" was noted in both instances to be the veteran's 
"established dependent," and the veteran was reminded of 
his duty to keep VA informed if any changes such as number of 
dependents occurred.  Specific instructions were set forth to 
report any "change in the number of dependents ... through 
marriage, divorce ... [etc.]" to VA.  There is no evidence in 
the record, nor has the veteran claimed, that the veteran 
ever contacted VA to rectify the record.

In December 1993, the veteran was asked to clarify the Social 
Security number for GRD, who appeared as the veteran's 
"wife" at the time in VA's records, and whose Social 
Security number "did not match" with the name that the 
veteran had provided for GRD.  The veteran responded to this 
letter by adding a handwritten note to the RO's letter, 
confirming GRD's Social Security number and explaining that 
the name did not match because GRD actually went by a 
slightly different name, GDO (essentially, having dropped her 
middle name and adopting the veteran's last name).  This 
information was received at the RO in February 1994, and it 
is noted that the veteran did not inform VA at this time that 
he was no longer married to GRD and that he had already been 
married to NLG for almost 10 months.

In December 1995, the veteran responded to an inquiry from 
the RO regarding his dependents, in order "[t]o verify your 
continued entitlement to these additional benefits," by 
informing VA, for the first time in the record, of his 
marriage to NLG in February 1993, and of the birth of a son, 
in March 1994.  The RO immediately responded to this 
communication, by reminding the veteran, in a December 1995 
letter, that the compensation he was receiving for service-
connected disabilities included an additional amount for his 
spouse and/or children, and that he was responsible for 
reporting any changes in the number of his dependents.  He 
was also notified in this communication that, based on this 
new information (which the Board notes did not yet include a 
reference to the veteran's marriage and divorce to and from 
his third wife -GBL- and was, thus, still not entirely 
accurate), his disability compensation payments would have to 
be reduced, effective August 1991 (the first day of the month 
following the last time the veteran had actually informed the 
RO of his being married to GRD).  The veteran was afforded a 
60-day period to submit evidence and/or argument explaining 
why the proposed reduction should not be implemented.  The 
veteran did not submit evidence or argument, and the RO 
implemented the proposed reduction, in February 1996.

As noted earlier, photocopies of official records were 
received from the veteran in February 1996, setting forth, 
for the first time in the record, the correct history of the 
veteran's three more recent marriages and two divorces.  The 
veteran also included a statement at that time indicating, in 
part, the following:

I have on numerous occasions made contact 
with representatives of the veterans 
office ... and at these times, I have let 
them know of a divorce and a remarriage.  
I am not surprised at your letter stating 
to me that you have verification of [GRD] 
and I being still married as of 7-12-91.

Upon receipt of [the RO's] letter [of 
December 1995], I made contact with [VA] 
personnel and learned that I was not 
supposed to be receiving benefits for a 
spouse when I was not married, and that 
during these times, I would have been 
overpaid, and that [any] amount of 
overpayment would have to be refunded to 
the [VA].  ...

Also in February 1996, the veteran submitted a VA Form 21-
686c, Declaration of Status of Dependents, in which he again 
listed the correct dates (and names) of his three more recent 
marriages and two divorces.  Having finally an accurate 
record, the RO again reviewed the veteran's case, re-
calculated the amount of the proposed reduction, and reminded 
the veteran, in a February 1996 letter, that "[t]his 
adjustment will result in an overpayment of benefits which 
have been paid to you."

In May 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he essentially 
claimed that his family had had to endure "extreme financial 
hardship when VA withheld almost all" of his compensation 
benefits, that he wanted to have a personal hearing "to 
explain how the debt was created," and that "the financial 
burden which this has caused is more than I can bear."  He 
also submitted, around this same date, a VA Form 20-5655, 
Financial Status Report, showing a total household monthly 
net income of $3,506, and total monthly expenses of $3,121, 
for a positive balance of $385; assets totaling $229,400, 
which included a Dodge van, a "Harley," a Jeep Cherokee, a 
"trailer, boat or camper" valued at $2,000, "stock and 
other bonds" also valued at $2,000, and real estate valued 
at $160,000.  He also provided a list of 10 creditors.

In May 1996, the RO's Committee on Waivers and Compromises 
denied the veteran's request for a waiver of the then 
calculated overpayment of $1,264, after determining that the 
veteran had had "some fault" in the creation of the debt in 
failing to timely notify VA of the changes in his marital 
status, that the financial status report submitted by the 
veteran showed that he had adequate monthly income to cover 
necessary monthly living expenses and keep other financial 
obligation payments current, that there was sufficient 
monthly income to also give the calculated overpayment debt 
the same regard shown to the veteran's other financial 
obligations, and that recovery of the amount owed to the 
government over a three to five-year period of time would 
prevent unjust enrichment by the veteran and would not cause 
undue financial hardship, or defeat the purpose of the 
compensation benefits received by the veteran.

The veteran testified at a May 1996 RO hearing, at which time 
he submitted, for the first time in the record, five letters 
that he claimed he had sent to VA's Office of Vocational 
Rehabilitation in Albuquerque, New Mexico, in 1988, 1989, 
1991, 1993, and 1994, some of which he believed proved that 
he had indeed timely notified VA of his two divorces.  Two of 
these letters are relevant to the matters now on appeal.  The 
first one, dated on February 10, 1988 (two days prior to the 
date of the veteran's first divorce decree) reads as follows:

To Whom It May Concern,

I am writing you to thank you for your 
attempts on your part in trying to obtain 
some marriage counselling [sic] for [GRD] 
and myself.

I regret to inform you that there seems 
to be no way of reconciliation and that 
we are going forth with the finalization 
of [our] divorce.  The lawyers tell us 
that this should be final this month.  If 
you require anything relational to this, 
please contact me at the address above.

Please change whatever records on my 
behalf.

[Signed.]

The second letter, dated on April 26, 1991 (16 days after the 
date of the veteran's second divorce decree) reads as 
follows:

To Whom it May Concern,

I regret to inform you of my divorce from 
[GBL] on the 10th of this month.

Please make any necessary adjustments to 
whatever records or benefits on my 
behalf.

[Signed.]

At the May 1996 hearing, the veteran explained that he sent 
the above letters through the regular mail, that "I think 
I've acted in good faith," and that, "if I knew then what I 
know now I can guarant[ee] you I can most assure you that I 
would have sent everything certified returned receipt 
requested."  He was informed by the hearing officer that, 
after a review of the veteran's files, the hearing officer 
had noticed "that none of these letters were in there," but 
that he had nevertheless requested the veteran's Vocational 
Rehabilitation file, to see if he could find the letters in 
that folder.

In the June 1996 Hearing Officer's decision, the procedural 
history of this case was thoroughly set forth, and it was 
noted that the veteran's Vocational Rehabilitation folder had 
been carefully reviewed and that the letters that the veteran 
submitted at the May 1996 RO hearing had not been found in 
that folder.  It was further indicated that the review of the 
veteran's entire record had "failed to disclose any 
correspondence whatsoever from the veteran regarding [timely] 
marital and/or dependency changes."  It was then concluded 
that the creation of the debt had been proper, and that the 
veteran had been afforded due process.

Pursuant to a request from the veteran, an audit of his 
account was conducted and a September 1996 report confirmed 
the overpayment in the re-calculated amount of $2,192.  The 
veteran was provided a copy of the actual audit report, and 
advised, by letter also dated in September 1996, that his 
overpayment in the calculated amount of $2,192 "was created 
because [VA] did not receive evidence of your divorce or of 
your new marriage in a timely manner.  Because of this the 
creation of the overpayment was proper."

A VA Form 4-1042a, Referral of Indebtedness to Committee on 
Waivers and Compromises, dated in August 1996 contains an 
October 1996 correction of the calculated amount of the debt, 
which now is of $2,736.  Since being informed of the audit, 
the veteran has not challenged the calculation of the 
overpayment.  Instead, he has limited his appeal to contend 
that (1) an overpayment was never created because he notified 
VA timely of his two divorces, in February 1988, and April 
1991, and that (2) if an overpayment was indeed created, he 
should be granted a waiver, based on "extreme [i.e., undue] 
financial hardship."

As noted, the Board remanded this case in March 1998.  The RO 
was instructed in the remand to associate the veteran's 
Vocational Rehabilitation file with his claims folders, and 
to also ask the veteran to provide the dates of any VA 
medical treatment received throughout the years and 
thereafter secure those records as well. The veteran's 
Vocational Rehabilitation file, which consists of two 
folders, has been associated with the veteran's claims 
folders, which also consists of two folders, and it is noted 
that two VA Forms 119, Reports of Contact, in the file, dated 
in April 1998 and October 1999, reveal that additional 
reviews by RO personnel of the veteran's entire record have 
revealed no evidence of the veteran's ever having notified 
his dependency changes in February 1988 and April 1991 (i.e., 
timely), as claimed.  The only reference to the veteran's 
marital status in the veteran's Vocational Rehabilitation 
file is contained in a July 1990 VA neuropsychology 
consultation report that indicates that the veteran had been 
married twice and was "currently in the process of [a] 
divorce."  Also, the record shows that the veteran did not 
respond to the RO's request for dates of any VA medical 
treatment, that the RO nevertheless took action to secure any 
such records, and that only records dated in 1998 and 1999 
were available.

Creation of the overpayment

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.500(b)(2) (2000).

In the present case, the veteran is not claiming that he was 
legally entitled to the benefits in question, but that VA 
should be held solely responsible for his being erroneously 
paid benefits, since he contends that he timely informed VA 
of his changes in marital status in the letters that he 
alleges he sent, by regular mail, to VA's Vocational 
Rehabilitation division, in February 1988 and April 1991.  
Thus, he believes that the overpayment was not properly 
created.  Therefore, the question to be answered on appeal 
regarding this first issue is whether the veteran timely 
informed VA of his changes in marital status, as claimed.

As discussed earlier, there is no evidence in the record 
showing that VA ever received the letters of February 1988 
and April 1991, or that VA was ever timely notified of this 
information in any other form, and the photocopies that the 
veteran submitted in May 1996, which contain no "received" 
marks from the RO other than those printed in May 1996, in 
and of themselves, do not demonstrate that they were received 
by VA, as claimed by the veteran, in 1988 and 1991.  In a 
case in which a question had arisen as to whether certain 
evidence had been proffered to VA, the United States Court of 
Appeals for Veterans Claims (the Court) stated the following:

As to the appellant's assertion that the 
documents were proffered to the 
Secretary, if the appellant can 
corroborate that assertion with any 
reliable evidence, for example, an 
original document with the date stamp 
showing VA receipt, a hearing transcript 
reference to the proffer or acceptance of 
the documents, a certified mail receipt, 
affidavits of any individuals present at 
the hearing, or any other information 
that would corroborate that the documents 
were, at any time, in the Secretary's 
possession, a rebuttable presumption 
would arise that the disputed evidence 
was "within the control of the 
Secretary" and should, therefore, be 
included in the record on appeal. 

Simington v. Brown, 9 Vet. App. 334, 335-336 (1996) (emphasis 
supplied).

The veteran previously misrepresented his marital status to 
VA on several occasions and the February 1988 and April 1991 
photocopies of letters are not considered reliable evidence.  
It follows that a presumption that the disputed evidence was 
within control of VA has not arisen.  Thus, since the alleged 
timely notification has not been proved by the submission of 
reliable evidence to that effect, the Board has no other 
recourse but to find that the veteran failed to timely notify 
VA of his changes in marital status in February 1988 and 
April 1991.  That failure resulted in the creation of an 
overpayment since, his not being married for specific periods 
of time translated into his being entitled, during those 
specific periods of time, to disability compensation benefits 
of a lesser amount than those to which a married individual 
would have been entitled.  In other words, the veteran did 
receive payments in excess of the amounts to which he was 
legally entitled, and those excess payments resulted in the 
overpayment that VA now seeks to recover.

The Board is not persuaded by the veteran's argument in 
February 1996 to the effect that he did not learn until 
December 1995 that he was "not supposed to be receiving 
benefits for a spouse when I was not married" and that any 
overpayment created because of that would have to be 
reimbursed to the government:  As was previously noted, when 
the veteran's compensation award was increased in December 
1980 due to his being married, the veteran was clearly 
advised of his duty to inform VA of any changes in his 
dependent/marital status, which would result in the revision 
of his disability compensation payments.  It is clear, then, 
that the veteran was properly advised of this duty, and even 
if he had not been specifically told so, the veteran's 
claimed ignorance of the law remains without merit because it 
is a well-established principle that persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. 
Ed. 10 (1947)).

Because VA overpaid the veteran, and because the veteran 
received, and kept, those payments in full (the veteran has 
not denied at any time that he did), the overpayment in the 
calculated amount of $2,736, was created.  VA was not 
responsible for the veteran being erroneously paid benefits, 
since the veteran received, and kept, those payments when he 
knew that he was not entitled to do so. As such, there was no 
administrative error because the veteran had knowledge of the 
erroneous award, and his actions in keeping the payments and 
failing to return the benefits to which he was not entitled 
contributed to payment pursuant to the erroneous award.

Accordingly, the Board concludes that the overpayment at 
issue was properly created.

Entitlement to waiver of overpayment

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience. 38 
U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. § 
1.963(a) (2000)

In the present case, the Committee made a specific 
determination in May 1996 that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  The Committee further 
determined that recovery of the overpayment of disability 
compensation benefits in the calculated amount of $2,736 
would not be against equity and good conscience.  
Consequently, the remaining issue is whether it would be 
against equity and good conscience to require repayment of 
the debt.

The standard of "equity and good conscience," will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R.  § 1.965 (2000).

All listed elements of equity and good conscience must be 
considered in a waiver decision.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994). 

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the record shows that the veteran was entirely at fault in 
the creation of the overpayment.  The debt was created 
because he did not report pertinent marital status 
information, despite being advised of the necessity to do so 
in VA correspondence.  In light of his delinquency in timely 
reporting his changes in marital status in February 1988 and 
April 1991, he bears fault in the creation of the 
overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2000).  This element requires weighing 
the fault of the debtor against the fault of VA, if any.  VA 
does not appear to be at fault in the creation of the 
overpayment in this case:  It duly, and properly, notified 
the veteran, in writing, that any changes in his marital 
and/or dependent status must be promptly reported.  Once the 
RO was advised by the veteran of the his changes in marital 
status, the RO acted promptly in adjusting his disability 
compensation benefits, and in assessing an overpayment.  
Thus, there is no fault on the part of VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2000).  As 
discussed earlier, the veteran reported, in May 1996, total 
household monthly income that exceeded his household's total 
monthly expenses by $385, and assets that included three 
motor vehicles, among them a "Harley," a "trailer, boat or 
camper" of a reported value of $2,000, and "stocks and 
bonds," also of a reported value of $2,000.  Even if the 
veteran's monthly expenses exceeded his monthly income, which 
they don't, it appears extremely unlikely that recoupment of 
the calculated overpayment in reasonable monthly installments 
would deprive the veteran and his family of basic necessities 
so as to produce undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (2000).  The 
disability compensation benefits awarded to the veteran were 
derived from a program intended to assure that veterans are 
compensated for their service-connected disabilities, with 
extra compensation for dependents, recognizing the additional 
costs associated with those dependents.  Even if recoupment 
were upheld in this case, the veteran would still continue to 
receive disability compensation benefits, although in a 
lesser amount.  Thus, recovery of the overpayment would not 
defeat the purpose of the VA benefits otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2000). 
In this case, the fault for creation of the overpayment lies 
solely with the veteran.  Because of his failure to provide 
accurate information to VA, he received additional VA 
benefits to which he was not entitled under the law.  
Therefore, his receipt of additional VA benefits constituted 
unjust enrichment to the extent of those benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation in reliance upon receipt of VA disability 
compensation benefits, nor is there any evidence that he did 
so.

In view of all of the above, and after carefully weighing all 
relevant factors in the present case, the Board concludes 
that recovery of the overpayment of disability compensation 
benefits in the calculated amount of $2,736 would not be 
against equity and good conscience.  In denying the requested 
waiver in this instance, all the foregoing factors have been 
carefully weighed but, ultimately, the preponderance of the 
evidence is against the veteran's claim.


ORDER

The appeal of the issue of whether an overpayment was created 
as a result of failure to report the veteran's change in 
marital and dependent status is denied.

The appeal of the issue of entitlement to a waiver of 
overpayment of compensation benefits in the calculated amount 
of $2,736 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

